Citation Nr: 0948447	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-28 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel







INTRODUCTION

The Veteran had active service from December 1981 to March 
2002.  She was born in 1962.

This appeal to the Board of Veterans Appeals' (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is in effect for fibromyalgia, rated as 40 
percent disabling; cervical spine stenosis with right 
radiculopathy, status post anterior cervical discectomy, C-
5/C-6, rated as 20 percent disabling; maxillary sinusitis, 
rated as 10 percent disabling; surgical scar, anterior aspect 
of the neck, rated as 10 percent disabling; hypothyroidism, 
rated as 10 percent disabling; and residuals, fracture, left 
3rd digit; right ovarian mass, status-post right 
oophorectomy, status post excision, benign fibroadenoma of 
the left breast, scar of the left lower abdomen, and 
bilateral carpal tunnel syndrome, each rated as 
noncompensably disabling.  The combined schedular rating is 
70 percent.  She is also in receipt of special monthly 
compensation on account of loss of use of a creative organ.

Several other issues raised during the course of the appeal, 
including those cited by the Veteran's representative in 
recent presentations on her behalf, have not been addressed, 
and should be considered by the RO, including relating to her 
mental health problems claimed as secondary to her other 
service-connected disabilities.


FINDING OF FACT

The aggregate evidence, including medical opinion evidence, 
is in relative equipoise as to whether the Veteran's multiple 
service-connected disabilities, rated at a combined 70 
percent disabling, preclude her from obtaining and retaining 
substantially gainful employment.  

CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for a total disability rating for compensation purposes based 
on individual unemployablity due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary


II.  Applicable General Legal Criteria,
Pertinent Factual Background, and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. 

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

It is now well established that a lay person such as the 
Veteran is not competent to opine on medical matter.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  But 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that lay statements may be competent to support 
a claim as to lay-observable events or lay-observable 
disability or symptoms).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that, although personal interest in the outcome of a 
proceeding "may affect the credibility of testimony, it does 
not affect competency to testify").

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for a TDIU; and she has affirmatively indicated by 
her actions and words that she fully comprehends what is 
required.  

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his/her service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability. 

If there are two or more such disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to TDIU benefits.  Specifically, the Court indicated there 
was a need to discuss whether the standard delineated in the 
controlling regulations was an "objective" one based on the 
average industrial impairment or a "subjective" one based 
upon the Veteran's actual industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2,317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether a particular 
Veteran is capable of performing the physical and mental acts 
required by employment, not whether that Veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  It is also the policy of the VA, however, that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  

Thus, the Board must evaluate whether there are circumstances 
in the Veteran's case herein, apart from any non-service-
connected conditions and advancing age, which would justify a 
total rating based upon unemployability.  Van Hoose, supra.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
determination as to whether a claimant has the ability or 
inability to engage in substantial gainful activity, has to 
be looked at in a practical manner, and that the thrust is 
whether a particular job is realistically within the 
capabilities, both physical and mental, of the Veteran 
involved.

However, a recent Court decision has admonished that the 
effects of the loss on occupational functioning and daily 
activities must be assessed so that it can be determined 
whether an extraschedular evaluation may be assigned.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, 
the Court specifically pointed out that extraschedular 
provisions do not rely exclusively on objective results to 
determine entitlement. 

The Veteran claims that her service-connected multiple 
disabilities render her unemployable regardless of her other 
disabilities (including mental health problems and a history 
of breast cancer for which she has completed chemotherapy and 
radiation).

Social Security Administration (SSA) records are in the file 
showing that disability benefits have been assigned, 
reflecting major depression as the primary current 
disability, but citing her many other problems as well.

In Moore v. Derwinski, supra, the Court discussed the meaning 
of "substantially gainful employment," in part, by noting 
the following standard announced by the Federal Circuit Court 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):  It is clear that the claimant need not be a total 
"basket case" before the courts find that there is an 
inability to engage in substantial gainful activity.  The 
question must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits. The 
test is whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

In addition to her more than 20 years in the Air Force, the 
Veteran has worked since service for a county as a business 
manager/computer administrator.  

Extensive clinical and evaluative records are in the file 
from a private medical group from which she has received care 
for years.  Her primary care-giver within that group, C.P., 
M.D., has acknowledged both service-connected and non-
service-connected problems, and has examined her and provided 
information on many occasions.  In one statement dated in 
November 2005, Dr. P specifically opined that:

(The Veteran's) service connected disabilities have 
rendered her permanently unable to maintain 
substantial employment.

Although permanency of her level of service-connected 
disability is not an issue before the Board at this time, we 
find the evidence in this case is anything but unequivocal in 
favor or against the claim.  Nonetheless, the balance of the 
evidence does raise a reasonable doubt which must be resolved 
in the Veteran's favor, and accordingly TDIU is granted.


ORDER

A TDIU is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


